Citation Nr: 0808501	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease. 

2.  Entitlement to service connection for a right (major) 
shoulder disability, claimed as secondary to the veteran's 
service-connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and May 2006 rating 
decisions from the Cheyenne, Wyoming, Department of Veterans 
Affairs (VA) Regional Office (RO). 

A videoconference hearing before the undersigned was 
conducted in January 2008. 

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

The veteran does not have a dental condition or disability, 
to include periodontal disease or extracted teeth, as a 
result of combat wounds or other trauma during his active 
military service, and he does not meet the requirements for 
service connection for the purpose of receiving VA outpatient 
treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment have not been met.  38 U.S.C.A. §§ 1110, 
1721, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.  As service connection will be 
denied for the claim at issue, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting that the claimant provide evidence in her 
possession that pertained to the claims.  

VA has obtained service medical records and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file.  

The assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See 38 U.S.C. A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  As will be discussed in detail below, 
the evidence, which indicates that the veteran did not 
experience dental trauma or disease such as osteomyelitis in 
service, and did not apply for dental treatment within one 
year of separation from service; warrants the conclusion that 
an examination is not necessary to decide the claim.  As 
such, the record is sufficient for a decision.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The veteran's maintains that he is entitled to service 
connection for periodontal disease because the condition 
started in service.  The veteran submitted a letter from his 
private dentist, R.C.G., D.D.S., dated in October 2005.  He 
stated that the veteran's periodontal disease was present in 
service because periodontal disease does not occur rapidly, 
and the veteran had significant bone loss when he first 
treated him.  In a letter dated in February 2006, the 
veteran's sister, who worked in the dental field for 36 years 
for a local orthodontist, stated that the veteran had 
periodontal disease when he was discharged from service, and 
sought dental treatment within two weeks of discharge.  In a 
letter dated in February 2006, the veteran's wife stated that 
he had periodontal disease since she first met him a few 
months after his discharge from service.  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  As the veteran does not have bone loss 
through inservice trauma or disease such as osteomyelitis, 
there is no basis for an award of compensation.  Therefore, 
the veteran does not have a service-connected compensable 
dental disability or condition (Class I).  See 38 C.F.R. § 
17.161(a).

Periodontal disease may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. § 3.381.  The classes of eligibility 
for dental treatment are set forth in 38 C.F.R. § 17.161.  
See 38 U.S.C. § 1712.  Only two of those classes are 
potentially applicable in this case.

Under Class II(a) criteria, dental treatment may be provided 
for a service-connected noncompensable dental condition which 
resulted from combat wounds or other service trauma.  38 
C.F.R. § 17.161.  The veteran has not alleged that he 
suffered dental trauma in service, nor does the evidence 
indicate such.  As such, the veteran does not meet the Class 
II(a) criteria.  

Finally, under Class II(2)(i) criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  For veterans discharged in 1972 (as in this 
case), the application for this one-time dental treatment 
must have been submitted within one year after service 
discharge.  The veteran applied for dental treatment in 2005, 
almost 33 years after separation from service.  See 38 C.F.R. 
§ 17.161(b); Woodson v. Brown, 8 Vet. App. 352, 355 (1995) 
affirmed in part, dismissed in part by 87 F.3d 1304 (1996) 
(for veteran's who were discharged prior to October 1, 1981, 
the applicable time limit to file a dental claim cannot be 
tolled based on the service department's failure to notify a 
veteran about his right to file such a claim).  Thus, he does 
not meet the Class II(2)(i) criteria.  38 C.F.R. § 17.161(b).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
periodontal disease. 


ORDER

Entitlement to service connection for periodontal disease is 
denied.


REMAND

The VA's duty to assist requires that VA make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  

A VA orthopedic follow-up dated in March 2006 noted that the 
veteran had to use his right shoulder due to favoring his 
service-connected left shoulder, and therefore, his right 
shoulder disability should be service connected as well.  

A VA examination was conducted in April 2006.  The examiner 
opined that it was not at least as likely as not that the 
veteran's right shoulder disability was caused by his 
service-connected left shoulder disability.  The examiner 
noted that the veteran was right handed, and thus would 
naturally be using his right shoulder disproportionally.  He 
also opined that the right shoulder disability was more 
likely the result of the aging process.  

At his January 2008 hearing, the veteran stated that multiple 
VA and private physicians have found a correlation between 
his service-connected left shoulder disability and his right 
shoulder disability.  See hearing transcript (T.) at 5-6.  As 
only one favorable opinion is of record, the veteran should 
be provided an opportunity to provide the information which 
would enable the RO to obtain these other favorable opinions.



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
Advise the veteran that he should submit 
the written opinions of any physicians who 
have told him that his right shoulder 
disability was caused or aggravated by his 
service-connected left shoulder 
disability.  

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
Supplemental Statement of the Case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


